DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10526799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10526799 discloses: An automated drywalling system comprising: a computing device executing a computational planner that: obtains target wall assembly data the target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly; automatically generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of the plurality of drywall pieces to be disposed on studs of the target wall assembly based on the target wall assembly data; automatically generates instructions for driving the hanging end effector, robotic arm, and base unit to perform at least one hanging task that includes the hanging end effector hanging the cut pieces of drywall on studs of the target wall assembly, the generation of instructions for the at least one hanging task being based on the plan for the configuration of a plurality of drywall pieces to be disposed on studs of the target wall assembly; and automatically drives the hanging end effector, robotic arm, and base unit to perform the at least one hanging task to hang the cut pieces of drywall on studs of the target wall assembly.
But Claim 1 of U.S. Patent No. 10526799 fails to specify including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, the plan for the configuration generated: to minimize the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall; to minimize the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall.
However Akihiro teaches generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall (Akihiro, Para [0027] - - Generating a plan for the configuration of a plurality of cut wall plates to be arranged on a target wall where the plan includes separate linear seams defined by adjoining edges of wall pieces.)
U.S. Patent No. 10526799 and Akihiro are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by U.S. Patent No. 10526799, and incorporating the generation of a wall piece configuration plan, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).
minimizing the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall.
However Ganssle teaches minimizing the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall. (Ganssle, Col 2, Lines 57-68 - - Minimizing the number of joints/seams between different pieces of wallboard/drywall panels.)
U.S. Patent No. 10526799, Akihiro, and Ganssle are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by U.S. Patent No. 10526799and Akihiro, and further incorporating minimizing the number of joints between wallboards, as taught by Ganssle.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an inexpensive solution to produce a smooth joint between wallboards by minimizing the number of joints between wallboards, as suggested by Ganssle (Col 2, Lines 3-6).

Instant Application
U.S. Patent No. 10526799
Claim 1

An automated drywalling system comprising:

































a computing device executing a computational planner that:





obtains target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly; 
and
generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly 

including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, the plan for the configuration generated:


based at least in part on the target wall assembly data; and

to minimize the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall;



















automatically generates instructions for driving the automated drywalling system to perform at least one hanging task that includes hanging the cut pieces of drywall on studs of the target wall assembly, the generation of instructions for the at least one hanging task being based on the plan for the configuration of a plurality of drywall pieces to be disposed on the studs of the target wall assembly; and


uses the instructions for driving the automated drywalling system to cause the automated drywalling system to perform the at least one hanging task that includes hanging the cut pieces of drywall on the studs of the target wall assembly.



An automated drywalling system for cutting drywall and hanging drywall on a wall assembly, the automated drywalling system comprising:

a base unit that includes:

a platform,

a cart configured to be disposed on and move on the ground, and

a lift disposed between the platform and cart, the lift configured to raise the platform up and down;

an elongated robotic arm that extends between a base end and a distal end, the robotic arm coupled to the base unit on the platform at the base end of the robotic arm;

a cutting end effector configured to be coupled at the distal end of the robotic arm, the cutting end effector including a cutting head configured for cutting drywall;

a hanging end effector configured to be coupled at the distal end of the robotic arm, the hanging end effector configured to hang pieces of drywall on a wall assembly;
one or more vision systems;

one or more sensors;

a computing device executing a computational planner that:

obtains target wall assembly data from the one or more vision systems and the one or more sensors, 

the target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly;

automatically generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of the plurality of drywall pieces to be disposed on studs of the target wall assembly 








based on the target wall assembly data;







automatically generates, instructions for driving the cutting end effector, robotic arm, and base unit to perform at least one cutting task that includes the cutting end effector cutting one or more pieces of drywall to generate cut pieces of drywall having a configuration based on the generated plan for the configuration of a plurality of drywall pieces to be disposed on studs of the target wall assembly;

automatically drives, the cutting end effector, robotic arm, and base unit to perform the at least one cutting task to generate the cut pieces of drywall having a configuration based on the generated plan for the configuration of a plurality of drywall pieces to be disposed on studs of the target wall assembly;

automatically generates instructions for driving the hanging end effector, robotic arm, and base unit to perform at least one hanging task that includes the hanging end effector hanging the cut pieces of drywall on studs of the target wall assembly, the generation of instructions for the at least one hanging task being based on the plan for the configuration of a plurality of drywall pieces to be disposed on studs of the target wall assembly; and

automatically drives the hanging end effector, robotic arm, and base unit to perform the at least one hanging task to hang the cut pieces of drywall on studs of the target wall assembly; 


and a visualization system that generates a visualization projected onto the target wall assembly that provides instructions to a user and to the automated drywalling system for hanging the plurality of cut pieces of drywall on the target wall assembly, wherein the visualization system comprises at least one of a light projector system and an augmented reality system, and wherein the automated drywalling system uses said instructions for hanging the plurality of cut pieces of drywall on the target wall assembly to guide how the plurality of cut pieces of drywall are to be hung on the target wall assembly.




Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 7 of U.S. Patent No. 10526799. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 of U.S. Patent No. 10526799 discloses: An automated drywalling system comprising: a computing device executing a computational planner that: obtains target wall assembly data the target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly; and generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of the plurality of drywall pieces to be disposed on studs of the target wall assembly based on the target wall assembly data.
	But Claim 7 of U.S. Patent No. 10526799 fails to specify including a plurality of seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall.
However Akihiro teaches generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall (Akihiro, Para [0027] - - Generating a plan for the configuration of a plurality of cut wall plates to be arranged on a target wall where the plan includes separate linear seams defined by adjoining edges of wall pieces.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by U.S. Patent No. 10526799, and incorporating the generation of a wall piece configuration plan, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).
But the combination of U.S. Patent No. 10526799 and Akihiro fails to specify to minimize the number of seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall.
However Ganssle teaches minimizing the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall. (Ganssle, Col 2, Lines 57-68 - - Minimizing the number of joints/seams between different pieces of wallboard/drywall panels.)
U.S. Patent No. 10526799, Akihiro, and Ganssle are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by U.S. Patent No. 10526799and Akihiro, and further incorporating minimizing the number of joints between wallboards, as taught by Ganssle.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an inexpensive solution to produce a smooth joint between wallboards by minimizing the number of joints between wallboards, as suggested by Ganssle (Col 2, Lines 3-6).

Instant Application
U.S. Patent No. 10526799
Claim 5

An automated drywalling system comprising:


a computing device executing a computational planner that:

obtains target wall assembly data 


including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly; 

and generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly 


including a plurality of seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, 

the plan for the configuration generated: based at least in part on the target wall assembly data; 

and to minimize the number of seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall.
Claim 7 

An automated drywalling system comprising:
one or more vision systems;

a computing device executing a computational planner that:

obtains target wall assembly data from the one or more vision systems, 

the target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly; 

and generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of the plurality of drywall pieces to be disposed on studs of the target wall assembly 







based on the target wall assembly data; 







and an electronic visualization system that presents a visualization associated with the target wall assembly that provides instructions for hanging the plurality of cut pieces of drywall on the target wall assembly, 

and wherein the automated drywalling system uses said instructions for hanging the plurality of cut pieces of drywall on the target wall assembly as a guide to how the plurality of cut pieces of drywall are to be hung on the target wall assembly.



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10526799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10526799 discloses: An automated drywalling system comprising: a computing device executing a computational planner that: generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of the plurality of drywall pieces to be disposed on studs of the target wall assembly.
But Claim 7 of U.S. Patent No. 10526799 fails to specify including a plurality of seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, the plan for the configuration generated based at least in part on an optimization of the plurality of cut pieces of drywall.
However Akihiro teaches a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, the plan for the configuration generated based at least in part on an optimization of the plurality of cut pieces of drywall. (Akihiro, Para [0027] - - Generating a plan for the configuration of a plurality of cut wall plates to be arranged on a target wall where the plan includes separate linear seams defined by adjoining edges of wall pieces, where the configuration plan is based on optimizing the pieces to be cut by minimizing the waste generated by cutting the pieces.)
U.S. Patent No. 10526799 and Akihiro are analogous art because they are from the same field of endeavor.  They relate to building construction systems.

One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).

Instant Application
U.S. Patent No. 10526799
Claim 9

. An automated drywalling system comprising:



a computing device executing a computational planner that:









generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of a target wall assembly 


including a plurality of seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, the plan for the configuration generated based at least in part on an optimization of the plurality of cut pieces of drywall.
Claim 7 

An automated drywalling system comprising:

one or more vision systems;

a computing device executing a computational planner that:

obtains target wall assembly data from the one or more vision systems, 

the target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly; 

and generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of the plurality of drywall pieces to be disposed on studs of the target wall assembly 










based on the target wall assembly data; 

and an electronic visualization system that presents a visualization associated with the target wall assembly that provides instructions for hanging the plurality of cut pieces of drywall on the target wall assembly, 

and wherein the automated drywalling system uses said instructions for hanging the plurality of cut pieces of drywall on the target wall assembly as a guide to how the plurality of cut pieces of drywall are to be hung on the target wall assembly.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "generate a layout that facilitates access to one or more of key pipes, vents or electrical connections and minimizes damage to the rest of the surface as a result of removing one of the plurality of cut pieces of drywall to access the one or more of key pipes, vents or electrical connections." It is not clear from the claims or specification if the limitation is meant to indicate that the drywall piece that would cover the access opening is intended to be retained for use in closing off the access opening in final stages of construction, or if it intended to create a permanent 
Claim 16 recites the limitation "generate a layout that facilitates access to one or more of key pipes, vents or electrical connections and minimizes damage to the rest of the surface as a result of removing one of the plurality of cut pieces of drywall to access the one or more of key pipes, vents or electrical connections." It is not clear from the claims or specification if the limitation is meant to indicate that the drywall piece that would cover the access opening is intended to be retained for use in closing off the access opening in final stages of construction, or if it intended to create a permanent opening that will be used for access panels, electrical outlets/switches, windows, etc. The Examiner is interpreting the limitation as creating a permanent opening that will not be covered by the drywall section that would have been in place if the opening was not created.
Claim 17 recites the limitation "minimizing damage to the rest of the surface as a result of removing at least a portion of one of the plurality of cut pieces of drywall to access the one or more construction elements." It is not clear from the claims or specification if the limitation is meant to indicate that the drywall piece that would cover the access opening is intended to be retained for use in closing off the access opening in final stages of construction, or if it intended to create a permanent opening that will be used for access panels, electrical outlets/switches, windows, etc. The Examiner is interpreting the limitation as creating a permanent opening that will not be covered by the drywall section that would have been in place if the opening was not created.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro), and in further view of Ganssle, US Patent Num. US 4392336 A (hereinafter Ganssle).

Claim 1
Raman teaches an automated drywalling system comprising: a computing device executing a computational planner (Raman, Col 1, Lines 60-67 - - Automated drywalling system with a controller/”computing device” that processes inputs/”computational planner”.) that: obtains target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly (Raman, Col 5, Lines 1-13 - - Controller determines target location and pose information/”configuration of wall assembly including studs”); and
the plan for the configuration generated: based at least in part on the target wall assembly data (Raman, Col 5, Lines 1-13 - - Controller determines target location and pose information/”plan for configuration of drywall pieces” for each board, repeating as needed for multiple boards/”configuration of a plurality of pieces”.); and automatically generates instructions for driving the automated drywalling system to perform at least one hanging task that includes hanging the cut pieces of drywall on studs of the target wall assembly (Raman, Col 5, Lines 1-13 - - System/”end effector, robotic arm, and base unit” plans the path/”generates instructions” to move/”automatically drive” into proximity with the target location and secure the board/”hang the drywall on the studs”.), the generation of instructions for the at least one hanging task being based on the plan for the configuration of a plurality of drywall pieces to be disposed on the studs of the target wall assembly (Raman, Col 5, Lines 1-13 - - Controller determines target location and pose information/”plan for configuration of drywall pieces” for each board, repeating as needed for multiple boards/”configuration of a plurality of pieces”.); and uses the instructions for driving the automated drywalling system to cause the automated drywalling system to perform the at least one hanging task that includes hanging the cut pieces of drywall on the studs of the target wall assembly. (Raman, Col 5, Lines 10-13 - - Drywalling system uses instruction to hang drywall on the target wall studs.)
But Raman fails to specify generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall
However Akihiro teaches generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall (Akihiro, Para [0027] - - 
Raman and Akihiro are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by Raman, and incorporating the generation of a wall piece configuration plan, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).
But the combination of Raman and Akihiro fails to specify to minimize the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall. 
However Ganssle teaches minimizing the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall. (Ganssle, Col 2, Lines 57-68 - - Minimizing the number of joints/seams between different pieces of wallboard/drywall panels.)
Raman, Akihiro, and Ganssle are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman and Akihiro, and further incorporating minimizing the number of joints between wallboards, as taught by Ganssle.  


Claim 3
The combination of Raman, Akihiro, and Ganssle teaches all the limitations of the base claims as outlined above.  
The combination of Raman, Akihiro, and Ganssle further teaches the automated drywalling system further comprises a hanging end effector, and wherein the plurality of cut pieces of drywall are hung on the target wall assembly by the hanging end effector. (Raman, Col 3, Lines 26-43 - - Screw-nail/fastener driver on the frame/”hanging end effector” attaches/couples the drywall piece onto the wall assembly.)

Claim 5
Raman teaches an automated drywalling system comprising: a computing device executing a computational planner (Raman, Col 1, Lines 60-67 - - Automated drywalling system with a controller/”computing device” that processes inputs/”computational planner”.) that: obtains target wall assembly data including information regarding a configuration of a target wall assembly including a plurality of studs that define a portion of the target wall assembly (Raman, Col 5, Lines 1-13 - - Controller determines target location and pose information/”configuration of wall assembly including studs”); and the plan for the configuration generated: based at least in part on the target wall assembly data. (Raman, Col 5, Lines 1-13 - - Controller determines target location and pose information/”plan for configuration of drywall pieces” for each board, repeating as needed for multiple boards/”configuration of a plurality of pieces”.)
generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall.
However Akihiro teaches generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall. (Akihiro, Para [0027] - - Generating a plan for the configuration of a plurality of cut wall plates to be arranged on a target wall where the plan includes separate linear seams defined by adjoining edges of wall pieces.)
Raman and Akihiro are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by Raman, and incorporating the generation of a wall piece configuration plan, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).
But the combination of Raman and Akihiro fails to specify to minimize the number of seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall.
However Ganssle teaches minimizing the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall. (Ganssle, Col 2, Lines 57-68 - - Minimizing the number of joints/seams between different pieces of wallboard/drywall panels.)
Raman, Akihiro, and Ganssle are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman and Akihiro, and further incorporating minimizing the number of joints between wallboards, as taught by Ganssle.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an inexpensive solution to produce a smooth joint between wallboards by minimizing the number of joints between wallboards, as suggested by Ganssle (Col 2, Lines 3-6).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro), in further view of Ganssle, US Patent Num. US 4392336 A (hereinafter Ganssle) as applied to Claims 1, 3, and 5 above, and in further view of Campagna et al., US Patent Pub. US 2010/0307279 A1 (hereinafter Campagna).

Claim 4
The combination of Raman, Akihiro, and Ganssle teaches all the limitations of the base claims as outlined above.  
The combination of Raman, Akihiro, and Ganssle further teaches a mobile base unit with a power supply (Raman, Col 2, Lines 25-32 - - Mobile base unit with a power supply.); a robotic arm coupled to the mobile base unit with the robotic arm having a distal end. (Raman, Figure 3; Col 3, Lines 47-56 - - Robotic arm extending from a mobile base unit on the platform to the end/”distal end”.)
But the combination of Raman, Akihiro, and Ganssle fails to specify a power line extending from the power supply at the mobile base unit to the distal end of the robotic arm, wherein the hanging end effector is modularly and removably coupled at the distal end of the robotic arm and modularly and removably coupled with the power line at the distal end, to power hanging devices of the hanging end effector.
However Campagna teaches a power line extending from the power supply at the mobile base unit to the distal end of the robotic arm, wherein the end effector is modularly and removably coupled at the distal end of the robotic arm and modularly and removably coupled with the power line at the distal end, to power devices of the end effector. (Campagna, Para [0035-36] - - Modular quick release end effector at the distal end of a robotic arm that provides pass through power, electrical and signal capabilities from a power supply at a robotic base.)
Raman, Akihiro, Ganssle, and Campagna are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Raman, Akihiro, and Ganssle, and further incorporating the modular end effector and power pass through capability, as taught by Campagna.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a quick release capability to a robotic system by incorporating the modular end effector and power pass through capability, as suggested by Campagna (Para [0008]).


Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro), and in further view of Ganssle, US Patent Num. US 4392336 A (hereinafter Ganssle) as applied to Claims 1, 3, and 5 above, and in view of Jahangiri, "GENERATING OPTIMIZED CUTTING LAYOUTS OF DRYWALL PANELS USING BUILDING INFORMATION MODELING", May 2016, Texas A&M Univ., PP Abstract, 22 (hereinafter Jahangiri), in view of DIYChat, “Cannot get my drywall into the basement”, March 2007, DIYChatroom.com, https://www.diychatroom.com/threads/cannot-get-my-drywall-into-the-basement.7454/”, PP 3-4 (hereinafter DIYChat), and in further view of Pelletier, “Carpet Seam Peaking”, 2012, PelletierRug.com, https://www.pelletierrug.com/carpet-seam-peaking.php, PP 1-2 (hereinafter Pelletier).

Claim 2
The combination of Raman, Akihiro, and Ganssle teaches all the limitations of the base claims as outlined above.  
Akihiro further teaches minimize waste drywall material when cutting a set of rectangular drywall boards having the same size to generate the plurality of cut pieces of drywall (Akihiro, Para [0027] - - Minimize waste drywall material when cutting plate/drywall pieces of the same size.); inimize the number of cuts required to generate the plurality of cut pieces of drywall from the set of rectangular drywall boards having the same size (Akihiro, Para [0029], Fig 3b (ref 66, 69) - - Minimize the number of cuts to create a plurality of cut pieces from a plate/drywall pieces of the same size.); generate a layout that facilitates access to one or more of key pipes, vents or electrical connections and minimizes damage to the rest of the surface as a result of removing one of the plurality of cut pieces of drywall to access the one or more of key pipes, vents or electrical connections. (Akihiro, Para 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by Raman, Akihiro, and Ganssle, and incorporating the generation of a wall piece configuration plan, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).
But the combination of Raman, Akihiro, and Ganssle fails to specify minimize the number of the plurality of cut pieces of drywall; minimize the amount of drywall mud required to complete a surface when the cut pieces of drywall are disposed on the studs of the target wall assembly.
However Jahangiri teaches minimizing the number of the plurality of cut pieces of drywall; minimize the amount of drywall mud required to complete a surface when the cut pieces of drywall are disposed on the studs of the target wall assembly. (Jahangiri, Page 22 - - Minimize the number of cut pieces of drywall, which has the effect of minimizing the amount of drywall mud required as a result of the reduced number of joints produced by fewer pieces of drywall being cut.)
Raman, Akihiro, Ganssle, and Jahangiri are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman, Akihiro, and Ganssle, and further incorporating minimizing the number of cut pieces of drywall, as taught by Jahangiri.  

	But the combination of Raman, Akihiro, Ganssle, and Jahangiri fails to specify minimize the size of the plurality of cut pieces of drywall to reduce the work required to move the plurality of cut pieces of drywall to a job site that includes the target wall assembly.
	However DIYChat teaches minimize the size of the plurality of cut pieces of drywall to reduce the work required to move the plurality of cut pieces of drywall to a job site that includes the target wall assembly. (DIYChat, Page 4 - - Cutting drywall pieces to a smaller size to reduce the work required to move the drywall pieces to a target wall assembly.)
Raman, Akihiro, Ganssle, Jahangiri, and DIYChat are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman, Akihiro, Ganssle, and Jahangiri, and further incorporating cutting drywall pieces to smaller sizes, as taught by DIYChat.  
One of ordinary skill in the art would have been motivated to do this modification in order to move drywall pieces to a target wall without creating extra work, as suggested by DIYChat (Page 3).
But the combination of Raman, Akihiro, Ganssle, Jahangiri, and DIYChat fail to specify locate the plurality of separate linear seams, respectively defined by the adjoining edges of the different pairs of the drywall pieces, away from the harshest lighting conditions that the target wall assembly is exposed to.
	However Pelletier teaches locate the plurality of seams, respectively defined by the adjoining edges of the carpet pieces, away from the light sources. (Pelltier, Pages 1-2 - - Locating seams away from a light source.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman, Akihiro, Ganssle, and Jahangiri, and further incorporating locating seams away from light sources, as taught by DIY Pelletier Chat.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the effects of seam peaking by locating seams away from a light source, as suggested by Pelletier (Page 1).

Claim 6
The combination of Raman, Akihiro, and Ganssle teaches all the limitations of the base claims as outlined above.  
Akihiro further teaches minimize waste drywall material when cutting a set of rectangular drywall boards having the same size to generate the plurality of cut pieces of drywall (Akihiro, Para [0027] - - Minimize waste drywall material when cutting plate/drywall pieces of the same size.); inimize the number of cuts required to generate the plurality of cut pieces of drywall from the set of rectangular drywall boards having the same size (Akihiro, Para [0029], Fig 3b (ref 66, 69) - - Minimize the number of cuts to create a plurality of cut pieces from a plate/drywall pieces of the same size.); generate a layout that facilitates access to one or more of key pipes, vents or electrical connections and minimizes damage to the rest of the surface as a result of removing one of the plurality of cut pieces of drywall to access the one or more of key pipes, vents or electrical connections. (Akihiro, Para [0043] - - Generating a wall layout that includes openings that can facilitate access to the interior of the wall.)

One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).
But the combination of Raman, Akihiro, and Ganssle fails to specify minimize the number of the plurality of cut pieces of drywall; minimize the amount of drywall mud required to complete a surface when the cut pieces of drywall are disposed on the studs of the target wall assembly.
However Jahangiri teaches minimizing the number of the plurality of cut pieces of drywall; minimize the amount of drywall mud required to complete a surface when the cut pieces of drywall are disposed on the studs of the target wall assembly. (Jahangiri, Page 22 - - Minimize the number of cut pieces of drywall, which has the effect of minimizing the amount of drywall mud required as a result of the reduced number of joints produced by fewer pieces of drywall being cut.)
Raman, Akihiro, Ganssle, and Jahangiri are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman, Akihiro, and Ganssle, and further incorporating minimizing the number of cut pieces of drywall, as taught by Jahangiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize waste by minimizing the number of cut pieces of drywall, as suggested by Jahangiri (Abstract).
	But the combination of Raman, Akihiro, Ganssle, and Jahangiri fails to specify minimize the size of the plurality of cut pieces of drywall to reduce the work required to move the plurality of cut pieces of drywall to a job site that includes the target wall assembly.
	However DIYChat teaches minimize the size of the plurality of cut pieces of drywall to reduce the work required to move the plurality of cut pieces of drywall to a job site that includes the target wall assembly. (DIYChat, Page 4 - - Cutting drywall pieces to a smaller size to reduce the work required to move the drywall pieces to a target wall assembly.)
Raman, Akihiro, Ganssle, Jahangiri, and DIYChat are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman, Akihiro, Ganssle, and Jahangiri, and further incorporating cutting drywall pieces to smaller sizes, as taught by DIYChat.  
One of ordinary skill in the art would have been motivated to do this modification in order to move drywall pieces to a target wall without creating extra work, as suggested by DIYChat (Page 3).
But the combination of Raman, Akihiro, Ganssle, Jahangiri, and DIYChat fail to specify locate the plurality of separate linear seams, respectively defined by the adjoining edges of the different pairs of the drywall pieces, away from the harshest lighting conditions that the target wall assembly is exposed to.
	However Pelletier teaches locate the plurality of seams, respectively defined by the adjoining edges of the carpet pieces, away from the light sources. (Pelltier, Pages 1-2 - - Locating seams away from a light source.)
Raman, Akihiro, Ganssle, Jahangiri, DIYChat, and Pelletier are analogous art because they are from the same field of endeavor.  They relate to building construction systems.

One of ordinary skill in the art would have been motivated to do this modification in order to minimize the effects of seam peaking by locating seams away from a light source, as suggested by Pelletier (Page 1).

Claim 7
The combination of Raman, Akihiro, Ganssle, Jahangiri, DIYChat, and Pelletier teaches all the limitations of the base claims as outlined above.  
The combination of Raman, Akihiro, Ganssle, Jahangiri, DIYChat, and Pelletier further teaches the automated drywalling system further comprises a hanging end effector, and wherein the plurality of pieces of drywall are hung on the target wall assembly by the hanging end effector. (Raman, Col 3, Lines 26-43 - - Screw-nail/fastener driver on the frame/”hanging end effector” attaches/couples the drywall piece onto the wall assembly.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro), and in further view of Ganssle, US Patent Num. US 4392336 A (hereinafter Ganssle) as applied to Claims 1, 3, and 5 above, and in view of Jahangiri, "GENERATING OPTIMIZED CUTTING LAYOUTS OF DRYWALL PANELS USING BUILDING INFORMATION MODELING", May 2016, Texas A&M Univ., PP Abstract, 22 (hereinafter Jahangiri), in view of DIYChat, “Cannot get my drywall into the basement”, March 2007, DIYChatroom.com, https://www.diychatroom.com/threads/cannot-get-my-drywall-into-the-basement.7454/”, PP 3-4 (hereinafter DIYChat) above, and in further view of Pelletier, “Carpet Seam Peaking”, 2012, PelletierRug.com, https://www.pelletierrug.com/carpet-seam-peaking.php, PP 1-2 (hereinafter Pelletier) as applied to Claims 2 and 6-7, and in further view of Campagna et al., US Patent Pub. US 2010/0307279 A1 (hereinafter Campagna).

Claim 8
The combination of Raman, Akihiro, Ganssle, Jahangiri, and DIYChat teaches all the limitations of the base claims as outlined above.  
The combination of Raman, Akihiro, Ganssle, Jahangiri, and DIYChat further teaches a mobile base unit with a power supply (Raman, Col 2, Lines 25-32 - - Mobile base unit with a power supply.); a robotic arm coupled to the mobile base unit with the robotic arm having a distal end. (Raman, Figure 3; Col 3, Lines 47-56 - - Robotic arm extending from a mobile base unit on the platform to the end/”distal end”.)
But the combination of Raman, Akihiro, Ganssle, Jahangiri, and DIYChat fails to specify a power line extending from the power supply at the mobile base unit to the distal end of the robotic arm, wherein the hanging end effector is modularly and removably coupled at the distal end of the robotic arm and modularly and removably coupled with the power line at the distal end, to power hanging devices of the hanging end effector.
However Campagna teaches a power line extending from the power supply at the mobile base unit to the distal end of the robotic arm, wherein the end effector is modularly and removably coupled at the distal end of the robotic arm and modularly and removably coupled with the power line at the distal end, to power devices of the end effector. (Campagna, Para [0035-36] - - Modular quick release end effector at the distal end of a robotic arm that provides pass through power, electrical and signal capabilities from a power supply at a robotic base.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Raman, Akihiro, Ganssle, Jahangiri, and DIYChat, and further incorporating the modular end effector and power pass through capability, as taught by Campagna.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a quick release capability to a robotic system by incorporating the modular end effector and power pass through capability, as suggested by Campagna (Para [0008]).


Claims 9, 11-12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro).

Claim 9
Raman teaches an automated drywalling system comprising: a computing device executing a computational planner (Raman, Col 1, Lines 60-67 - - Automated drywalling system with a controller/”computing device” that processes inputs/”computational planner”.) that:
But Raman fails to specify generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, the plan for the configuration generated based at least in part on an optimization of the plurality of cut pieces of drywall.
generates, before hanging any of a plurality of drywall pieces, a plan for a configuration of a plurality of cut pieces of drywall to be disposed on studs of the target wall assembly including a plurality of separate linear seams respectively defined by adjoining edges of different pairs of drywall pieces of the plurality of cut pieces of drywall, the plan for the configuration generated based at least in part on an optimization of the plurality of cut pieces of drywall. (Akihiro, Para [0027] - - Generating a plan for the configuration of a plurality of cut wall plates to be arranged on a target wall where the plan includes separate linear seams defined by adjoining edges of wall pieces, where the configuration plan is based on optimizing the pieces to be cut by minimizing the waste generated by cutting the pieces.)
Raman and Akihiro are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by Raman, and incorporating the generation of a wall piece configuration plan, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan, as suggested by Akihiro (Para [0002]).

Claim 11
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
Akihiro further teaches the optimization comprises minimizing waste drywall material when cutting a set of drywall boards to generate the plurality of cut pieces of drywall. (Akihiro, Para [0027] - - Minimize waste drywall material when cutting plate/drywall pieces of the same size.)

One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by minimizing wasted material, as suggested by Akihiro (Para [0002]).

Claim 12
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
Akihiro further teaches the optimization comprises minimizing the number of cuts required to generate the plurality of cut pieces of drywall from a set of drywall boards. (Akihiro, Para [0029], Fig 3b (ref 66, 69) - - Minimize the number of cuts to create a plurality of cut pieces from a plate/drywall pieces of the same size.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by Raman and Akihiro, and incorporating the minimization of the number of cuts, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce cost of labor by minimizing the number of cuts, as suggested by Akihiro (Para [0003]).

Claim 16
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
Akihiro further teaches generating a layout that facilitates access to one or more construction elements that will be concealed behind the plurality of cut pieces of drywall when the plurality of cut pieces of drywall are disposed on the studs of the target wall assembly to define a surface. (Akihiro, Para [0043] - - Generating a wall layout that includes openings that can facilitate access to the interior of the wall.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by Raman and Akihiro, and incorporating a wall layout that includes openings, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan that includes openings, as suggested by Akihiro (Para [0002]).

Claim 17
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
Akihiro further teaches the optimization further comprises minimizing damage to the rest of the surface as a result of removing at least a portion of one of the plurality of cut pieces of drywall to access the one or more construction elements. (Akihiro, Para [0043] - - Generating a wall layout that includes openings that can facilitate access to the interior of the wall and incorporating the opening into the cutting plan for the panel/drywall.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above building construction system, as taught by Raman and Akihiro, and incorporating a wall layout that includes openings, as taught by Akihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the yield of wall material by generating a wall piece configuration plan that includes openings, as suggested by Akihiro (Para [0002]).

Claim 19
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
The combination of Raman and Akihiro further teaches the automated drywalling system further comprises a hanging end effector, and wherein the plurality of pieces of drywall are hung on the target wall assembly by the hanging end effector. (Raman, Col 3, Lines 26-43 - - Screw-nail/fastener driver on the frame/”hanging end effector” attaches/couples the drywall piece onto the wall assembly.)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro) as applied to Claims 9, 11-12, 16-17 and 19 above, and in further view of Ganssle, US Patent Num. US 4392336 A (hereinafter Ganssle).

Claim 10
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
But the combination of Raman and Akihiro fails to specify to minimize the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall. 
However Ganssle teaches minimizing the number of separate linear seams respectively defined by the adjoining edges of the different pairs of drywall pieces of the plurality of cut pieces of drywall. (Ganssle, Col 2, Lines 57-68 - - Minimizing the number of joints/seams between different pieces of wallboard/drywall panels.)
Raman, Akihiro, and Ganssle are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman and Akihiro, and further incorporating minimizing the number of joints between wallboards, as taught by Ganssle.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an inexpensive solution to produce a smooth joint between wallboards by minimizing the number of joints between wallboards, as suggested by Ganssle (Col 2, Lines 3-6).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro) as applied to Claims 9, 11-12, 16-17 and 19 above, and in further view of Jahangiri, "GENERATING OPTIMIZED CUTTING LAYOUTS OF DRYWALL PANELS USING BUILDING INFORMATION MODELING", May 2016, Texas A&M Univ., PP Abstract, 22.

Claim 13
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
But the combination of Raman and Akihiro fails to specify the optimization comprises minimizing the number of the plurality of cut pieces of drywall.
 teaches minimizing the number of the plurality of cut pieces of drywall. (Jahangiri, Page 22 - - Minimize the number of cut pieces of drywall.)
Raman, Akihiro, and Jahangiri are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman and Akihiro, and further incorporating minimizing the number of cut pieces of drywall, as taught by Jahangiri.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize waste by minimizing the number of cut pieces of drywall, as suggested by Jahangiri (Abstract).

Claim 14
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
But the combination of Raman and Akihiro fails to specify the optimization comprises minimizing the amount of drywall mud or joint compound required to complete a surface when the cut pieces of drywall are disposed on the studs of the target wall assembly. 
However Jahangiri teaches minimize the amount of drywall mud required to complete a surface when the cut pieces of drywall are disposed on the studs of the target wall assembly. (Jahangiri, Page 22 - - Minimize the number of cut pieces of drywall, which has the effect of minimizing the amount of drywall mud required as a result of the reduced number of joints produced by fewer pieces of drywall being cut.)
Raman, Akihiro, and Jahangiri are analogous art because they are from the same field of endeavor.  They relate to building construction systems.

One of ordinary skill in the art would have been motivated to do this modification in order to minimize waste by minimizing the number of cut pieces of drywall, as suggested by Jahangiri (Abstract).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro) as applied to Claims 9, 11-12, 16-17 and 19 above, and in further view of DIYChat, “Cannot get my drywall into the basement”, March 2007, DIYChatroom.com, https://www.diychatroom.com/threads/cannot-get-my-drywall-into-the-basement.7454/”, PP 3-4

Claim 15
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
But the combination of Raman and Akihiro fails to specify minimizing the size of the plurality of cut pieces of drywall to reduce the work required to move the plurality of cut pieces of drywall.
However DIYChat teaches minimize the size of the plurality of cut pieces of drywall to reduce the work required to move the plurality of cut pieces of drywall to a job site that includes the target wall assembly. (DIYChat, Page 4 - - Cutting drywall pieces to a smaller size to reduce the work required to move the drywall pieces to a target wall assembly.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman and Akihiro, and further incorporating cutting drywall pieces to smaller sizes, as taught by DIYChat.  
One of ordinary skill in the art would have been motivated to do this modification in order to move drywall pieces to a target wall without creating extra work, as suggested by DIYChat (Page 3).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro) as applied to Claims 9, 11-12, 16-17 and 19 above, and in further view of Pelletier, “Carpet Seam Peaking”, 2012, PelletierRug.com, https://www.pelletierrug.com/carpet-seam-peaking.php, PP 1-2 (hereinafter Pelletier).

Claim 18
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
But the combination of Raman and Akihiro fails to specify the optimization further comprises locating the plurality of seams away from the harshest lighting conditions that the target wall assembly is exposed to. 
locating the plurality of seams, respectively defined by the adjoining edges of carpet pieces, away from the light sources. (Pelltier, Pages 1-2 - - Locating seams away from a light source.)
Raman, Akihiro, Ganssle, Jahangiri, DIYChat, and Pelletier are analogous art because they are from the same field of endeavor.  They relate to building construction systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building construction system, as taught by Raman, Akihiro, Ganssle, and Jahangiri, and further incorporating locating seams away from light sources, as taught by DIY Pelletier Chat.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the effects of seam peaking by locating seams away from a light source, as suggested by Pelletier (Page 1).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. U.S. Patent No. US 9995047 (hereinafter Raman) in view of Akihiro et al., Japanese Patent Num. JP5107123 (hereinafter Akihiro) as applied to Claims 9, 11-12, 16-17 and 19 above, and in further view of Campagna et al., US Patent Pub. US 2010/0307279 A1 (hereinafter Campagna). 

Claim 20
The combination of Raman and Akihiro teaches all the limitations of the base claims as outlined above.  
The combination of Raman and Akihiro further teaches a mobile base unit with a power supply (Raman, Col 2, Lines 25-32 - - Mobile base unit with a power supply.); a robotic arm coupled to the mobile base unit with the robotic arm having a distal end. (Raman, Figure 3; Col 3, Lines 47-56 - - Robotic arm extending from a mobile base unit on the platform to the end/”distal end”.)
But the combination of Raman and Akihiro fails to specify a power line extending from the power supply at the mobile base unit to the distal end of the robotic arm, wherein the hanging end effector is modularly and removably coupled at the distal end of the robotic arm and modularly and removably coupled with the power line at the distal end, to power hanging devices of the hanging end effector.
However Campagna teaches a power line extending from the power supply at the mobile base unit to the distal end of the robotic arm, wherein the end effector is modularly and removably coupled at the distal end of the robotic arm and modularly and removably coupled with the power line at the distal end, to power devices of the end effector. (Campagna, Para [0035-36] - - Modular quick release end effector at the distal end of a robotic arm that provides pass through power, electrical and signal capabilities from a power supply at a robotic base.)
Raman, Akihiro, and Campagna are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Raman and Akihiro, and further incorporating the modular end effector and power pass through capability, as taught by Campagna.  


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119